                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

SUSAN ANDERSON,                  )
                                 )
          Plaintiff,             )
                                 )
          v.                     )    C.A. No. 18-12649-WGY
                                 )
DALE MEDICAL PRODUCTS INC., et   )
al.,                             )
                                 )
          Defendants.            )


                              ORDER

                          July 24, 2019
YOUNG, D.J.

     Upon reviewing the Amended Complaint, the Court has

determined that the pleading fails to state a claim upon which

relief may be granted.

     As the Court explained in its June 14, 2019 memorandum and

order (ECF No. 7), a complaint must “contain sufficient factual

matter, accepted as true” to state a plausible claim for relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).   “A claim has

facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.”   Id.   The

plausibility standard . . . asks for more than a sheer

possibility that a defendant has acted unlawfully.”   Id.   “Where

a complaint pleads facts that are ‘merely consistent with’ a

defendant’s liability, it ‘stops short of the line between
possibility and plausibility of ‘entitlement to relief.’”     Id.

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557

(2007) (internal quotation marks omitted)).

     Like the original Complaint, the Amended Complaint does not

contain sufficient factual material from which the Court can

reasonably infer that the defendants are liable to Plaintiff.

Plaintiff’s allegations are largely conclusory and     lack the

level of detail necessary to give the defendants sufficient

notice of the claims against them.     Any non-conclusory

allegations do not present more than a “sheer possibility” that

the defendants acted unlawfully.

     Accordingly, the Court orders that this action be DISMISSED

for failure to state a claim upon which relief may be granted.

The Clerk shall enter a separate order of dismissal.

     SO ORDERED.

                             /s/ William G. Young    ___
                            WILLIAM G. YOUNG
                            UNITED STATES DISTRICT JUDGE




                                   2
